Mr. Chief Justice Clabity delivered the opinion of the court: This is a claim for additional compensation for services rendered the State of Illinois by the claimant in closing up of a National Guard Unit at Metropolis, Illinois. It appears that claimant performed patriotic and extraordinary services. There is no objection on the part of the Attorney General in the allowance of One Hundred ($100.00) Dollars. Therefore the court recommends that claimant he allowed the sum of One Hundred ($100.00) Dollars.